—Order of disposition, Family Court, New York County (Judith Sheindlin, J.), entered October 28, 1992, which permanently terminated respondent’s parental rights and awarded custody and guardianship of the child to the Commissioner of Social Services and petitioner agency for the purposes of adoption, following a fact-finding determination of August 25, 1992, that respondent had permanently neglected the child, unanimously affirmed, without costs.
Clear and convincing evidence established that petitioner exerted diligent efforts to encourage and strengthen the parental relationship by arranging visitation and attempting to assist with housing (see, Matter of Brooke Louise H., 158 AD2d 425). Even though faced with " 'an utterly un-co-operative or indifferent parent’ ” the agency fulfilled its duty to make *525reasonable efforts to assist (supra, at 426, quoting Matter of Sheila G., 61 NY2d 368, 385). Evidence also established that respondent failed to plan for the return of his son (Social Services Law § 384-b [7] [c]). Concur — Carro, J. P., Ellerin, Asch and Nardelli, JJ.